Citation Nr: 0517289	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  04-10 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
November 1977.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal of a February 2003 rating decision 
of the Department of Veteran's Affairs (VA) Regional Office 
(RO) in Fargo, North Dakota.  The case was subsequently 
transferred to the Fort Harrison, Montana, RO.  


FINDING OF FACT

On June 9, 2005, the Board was notified by the VA RO in Fort 
Harrison, Montana, that the veteran died on February [redacted], 
2005.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant (veteran) died during the 
pendency of the appeal.  As a matter of law, claims do not 
survive an appellant's death.  Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  This appeal on the merits has become moot by virtue 
of the death of the appellant and must be dismissed for lack 
of jurisdiction.  See38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2004).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the appellant.  38 C.F.R. 
§ 20.1106 (2004).  


ORDER

The appeal is dismissed.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


